215 P.3d 876 (2009)
229 Or. App. 710
Greg WASSON, Petitioner,
v.
SECRETARY OF STATE, Respondent.
A138224.
Court of Appeals of Oregon.
Submitted on June 5, 2009.
Decided July 15, 2009.
Greg Wasson filed the briefs pro se.
John R. Kroger, Attorney General, Jerome Lidz, Solicitor General, and Judy C. Lucas, Senior Assistant Attorney General, filed the brief for respondent.
Before EDMONDS, Presiding Judge, and WOLLHEIM, Judge, and SERCOMBE, Judge.
PER CURIAM.
Pursuant to ORS 183.400, petitioner challenges four rules promulgated by the Secretary of State concerning the initiative, referendum, and recall processes: OAR XXX-XXX-XXXX, OAR XXX-XXX-XXXX, OAR XXX-XXX-XXXX, and OAR XXX-XXX-XXXX. On review, we conclude that none of petitioner's challenges has merit and that a discussion of the issues raised in the petition would not be of benefit to the bench, the bar, or the public.
OAR XXX-XXX-XXXX (Dec. 31, 2007), OAR XXX-XXX-XXXX (Aug. 12, 2008), OAR XXX-XXX-XXXX (Dec. 31, 2007), and OAR XXX-XXX-XXXX (Dec. 3, 2007) held valid.